Filed 1/27/22 P. v. Prado CA2/6
Opinion on remand from Supreme Court
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                         DIVISION SIX


THE PEOPLE,                                                  2d Crim. No. B304660
                                                           (Super. Ct. No. BA379833)
     Plaintiff and Respondent,                               (Los Angeles County)

v.                                                         OPINION FOLLOWING
                                                          ORDER VACATING PRIOR
ANDRES PRADO,                                                   OPINION

     Defendant and Appellant.


      Originally Penal Code1 section 1170.95 allowed a person
convicted of felony murder or murder under a natural or probable
consequences theory to petition to have his or her conviction
vacated. The trial court denied the petition on the ground that
Prado was convicted of attempted murder and manslaughter, not
murder. While the case was pending, the Legislature amended
section 1170.95 to apply to attempted murder and manslaughter.
We reverse.


         1All statutory references are to the Penal Code.
                                 FACTS
       In July 2014, Andres Prado pled no contest to attempted
murder (§§ 187, subd. (a), 664, subd. (a)) and voluntary
manslaughter (§ 192, subd. (a)). He admitted a gang
enhancement as to both counts (§ 186.22, subd. (b)(1)(C)) and a
personal use of a firearm enhancement as to the manslaughter
count (§ 12022.5, subd. (a)). The trial court sentenced him to an
aggregate term of 36 years 11 months.
       In January 2019, Prado petitioned for resentencing
pursuant to section 1170.95. In his petition he falsely stated
under penalty of perjury that he had been convicted of first or
second degree murder. The trial court summarily denied the
petition because he was not convicted of murder.
       We affirmed and Prado petitioned to our Supreme Court for
review.
       While the matter was pending, the Legislature amended
section 1170.95 to apply to attempted murder and manslaughter.
(Stats. 2021, ch. 551, § 2, eff. Jan. 1, 2022.) Our Supreme Court
remanded the matter to us to vacate our decision and reconsider
the matter in light of the amended statute.
                            DISCUSSION
       The People concede that the record on appeal contains
neither a preliminary hearing transcript nor a police report.
Thus, the record contains no basis to show Prado is not entitled
to relief under section 1170.95 as amended. Prado is entitled to a
hearing.




                                2
                         DISPOSITION
      The matter is reversed and remanded to the trial court for
further proceedings under section 1170.95.
      NOT TO BE PUBLISHED.




                                    GILBERT, P. J.
We concur:




             YEGAN, J.




             TANGEMAN, J.




                                3
                    William C. Ryan, Judge

             Superior Court County of Los Angeles

                ______________________________



      Jonathan E. Demson, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Xavier Becerra, Attorneys General, Lance E.
Winters, Chief Assistant Attorney General, Susan Sullivan
Pithey, Assistant Attorney General, Charles S. Lee, Daniel C.
Chang and David A. Wildman, Deputy Attorneys General, for
Plaintiff and Respondent.




                               4